FILED
                            NOT FOR PUBLICATION                                JUN 17 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


YAM BAHADUR SHREESH,                             No. 12-73664

              Petitioner,                        Agency No. A200-628-658

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 1, 2015
                              Pasadena, California

Before: FERNANDEZ and BEA, Circuit Judges and MARQUEZ,** District Judge.

      Yam Bahadur Shreesh petitions for review of the denial of his application

for asylum, withholding of removal, and relief under the Convention Against

Torture. The Board of Immigration Appeals (“BIA”) affirmed the denial of Mr.

Shreesh’s application on the basis of an adverse credibility determination and a

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Rosemary Marquez, District Judge for the U.S.
District Court for the District of Arizona, sitting by designation.
finding that Mr. Shreesh had provided material support to a designated terrorist

organization. The government concedes that the BIA’s material support bar

determination is erroneous because, at the time Mr. Shreesh provided money to the

Maoists, the Maoists had not yet been designated as a terrorist organization. The

BIA’s adverse credibility determination, however, is supported by substantial

evidence. Under the substantial evidence standard, the BIA’s credibility

determination is “conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see also Rizk v.

Holder, 629 F.3d 1083, 1087 (9th Cir. 2011); Malkandi v. Holder, 576 F.3d 906,

917 (9th Cir. 2008). Mr. Shreesh failed to produce evidence which would compel

a reasonable trier of fact to conclude that the BIA did not have grounds for an

adverse credibility determination based on (1) Mr. Shreesh’s demeanor when

testifying and (2) doubts raised by the hospital report submitted by Mr. Shreesh in

support of his application.


      Petition for Review DENIED.